DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C 121::
Claims 1-10, drawn to a knotless method for anchoring a cardiac implant comprising: providing an elongated delivery tool having a delivery tube with a proximal end, a distal end, and a lumen therein, and an elongated retention member that extends through the lumen of the delivery tube; loading a plurality of axially stacked suture locking clamps into the lumen of the elongated delivery tool, wherein the elongated retention member extends through each of the suture locking clamps; engaging a select one of the preinstalled lengths of suture with a distal most suture locking clamp positioned at the distal end of the delivery tube; advancing the distal end of the elongated delivery tool to the cardiac implant; retracting the retention member relative to the stack of suture locking clamps from within just the distal most suture locking clamp so as to enable the distal most suture locking clamp to clamp onto the select one of the preinstalled lengths of suture; severing the select. one of the preinstalled lengths of suture clamped by the distal most suture locking clamp; and sequentially repeating the steps of engaging, advancing, retracting and severing for a plurality of the suture locking clamps around the periphery of the implant., classified in A61B17/0487.
Claims 11-20, drawn to a knotless method for anchoring a cardiac implant comprising providing an elongated delivery tool having a delivery tube with a proximal end, a distal end, and a lumen therein; loading a plurality of axially stacked suture locking clamps into the lumen of the elongated delivery tool, the elongated delivery tool having a pusher tube located within the delivery tube and in contact with a proximal most suture locking clamp; engaging a select one of the preinstalled lengths of suture with a distal most suture locking clamp positioned at the distal end of the delivery tube; advancing the distal end of the elongated delivery tool to the cardiac implant; distally displacing the pusher tube so as to enable the distal most suture locking clamp to clamp onto the select one of the preinstalled lengths of suture; severing the select. one of the preinstalled lengths of suture clamped by the distal most suture locking clamp; and sequentially repeating the steps of engaging, advancing, distally displacing and severing for a plurality of the suture locking clamps around the periphery of the implant; classified in A61F2/2409.
Inventions in all two groups are directed to related methods. The related inventions are distinc if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect: (2) the inventions da not overlap in scope, i.e., are mutually exclusive: and (3} the inventions as claimed are not obvious variants. see MPEP § 806.05 (i)
In the instant case, the inventions as claimed have different modes of operation because the step of having an elongated retention member that extends through a lumen of a delivery tube…. Retracting the retention member relative to a stack of suture locking clamps of group 1 is not required in group 2. 
Furthermore, the inventions as claimed do not encompass overlapping sublet matter and there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper because ail the inventions listed in this action are independent or distinct far the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The different techniques require separate search and consideration. Applicant is advised that the reply in this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed 37 CFR 1.143) and (ii) identification of the claims encompassing .
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of night to petition under 37 GFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention, should applicant traverse on the ground that the inventions are not patentable distinct, applicant should submit evidence oar identity such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. in ether instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 USC. 103(a) of the other invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VI X NGUYEN/Primary Examiner, Art Unit 3771